Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 1 of 16 PageID #: 341




                           Transcript of the Testimony of



                              JENNIFER MESEY
                                    August 19, 2020



                        MESEY vs CITY OF VAN BUREN

                                       1:19-CV-71




                                    EXHIBIT L
     Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 2 of 16 PageID #: 342
                                                 Jennifer Mesey
      MESEY vs CITY OF VAN BUREN                                                    8/19/2020

                                                                                   Page 1
·1· · · · · · · UNITED STATES DISTRICT COURT
· · · · · · · · EASTERN DISTRICT OF MISSOURI
·2· · · · · · · · ·SOUTHEASTERN DIVISION

·3

·4·   ·ROBIN MESEY and
· ·   ·JENNIFER MESEY,
·5
· ·   · · · · · · · · ·Plaintiffs,
·6
· ·   · · · · · · vs.· · · · · · Case No. 1:19-CV-71
·7
· ·   ·CITY OF VAN BUREN,
·8·   ·MISSOURI, et al.,

·9· · · · · · · · · ·Defendants.

10

11

12· · · · · · DEPOSITION OF MS. JENNIFER MESEY,

13· ·produced, sworn, and examined on Wednesday,

14· ·August 19, 2020, at 1:00 p.m. of that day, at

15· ·the Phelps County Courthouse, 200 Main Street,

16· ·Rolla, Missouri, before me, ERICA A. WHITE, CCR,

17· ·in the above-captioned cause; taken on behalf

18· ·of the Defendants City of Van Buren and

19· ·Chief Alonzo Bradwell.

20

21

22

23·   ·   ·   ·   ·   ·   ·   ·   · ALPHA REPORTING & VIDEO
· ·   ·   ·   ·   ·   ·   ·   ·   · · ·1911 S. National
24·   ·   ·   ·   ·   ·   ·   ·   · · · · ·Suite 405
· ·   ·   ·   ·   ·   ·   ·   ·   Springfield, Missouri 65804
25·   ·   ·   ·   ·   ·   ·   ·   · · · ·(417)887-4110


                                            Alpha Reporting & Video
      417-887-4110                        www.alphareportingservice.com          417-887-4110   YVer1f




                                               EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 3 of 16 PageID #: 343
                                                          Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                             8/19/2020

                                                           Page 2                                                            Page 4
 ·1·   · · · · · · · · ·A P P E A R A N C E S                       ·1·   · · ·Whereupon,
 ·2
 ·3·   ·For Plaintiff:· · · MR. JAMES W. SCHOTTEL, JR.
                                                                    ·2·   · · · · · · · · · · ·MS. JENNIFER MESEY,
 · ·   · · · · · · · · · · ·SCHOTTEL & ASSOCIATES, P.C.             ·3·   · · ·Plaintiff herein, being produced, sworn, and
 ·4·   · · · · · · · · · · ·906 Olive Street                        ·4·   · · ·examined, testified as follows:
 · ·   · · · · · · · · · · ·St. Louis, MO· 63101
 ·5·   · · · · · · · · · · ·(314)421-0350
                                                                    ·5·   · · · · · · · · · · · · · EXAMINATION
 ·6·   ·For Defendants· · · MR. DAMON S. PHILLIPS                   ·6·   · · ·BY MR. PHILLIPS:
 · ·   ·City of Van Buren· ·KECK & PHILLIPS                         ·7·   ·Q.· Could you please state your name?
 ·7·   ·and Bradwell:· · · ·3140 E. Division Street
 · ·   · · · · · · · · · · ·Springfield, MO· 65802
                                                                    ·8·   ·A.· Jennifer Mesey.
 ·8·   · · · · · · · · · · ·(417)890-8989                           ·9·   ·Q.· Ms. Mesey, you were present for the entirety of your
 ·9·   ·For Defendant· · · ·MS. PORTIA C. KAYSER                    10·   · · ·husband's deposition; right?
 · ·   ·Charles Roper:· · · FISHER PATTERSON
                                                                    11·   ·A.· Correct.
 10·   · · · · · · · · · · ·SAYLER & SMITH
 · ·   · · · · · · · · · · ·1010 Market Street                      12·   ·Q.· And you heard everything that was said during the
 11·   · · · · · · · · · · ·Suite 1650                              13·   · · ·deposition?
 · ·   · · · · · · · · · · ·St. Louis, MO· 63101
                                                                    14·   ·A.· Correct.
 12·   · · · · · · · · · · ·(314)561-3675
 13·   ·Also Present:· · · ·Mr. Robin Mesey                         15·   ·Q.· You understand that, just like his deposition, what
 14                                                                 16·   · · ·you say today is under oath?
 15·   · · · · · · · · · · · ·I N D E X
                                                                    17·   ·A.· Yes.
 16
 · ·   ·Testimony of                                                18·   ·Q.· And you will let me know if I ask a confusing
 17·   ·MS. JENNIFER MESEY:                                         19·   · · ·question so that I can rephrase it?
 18·   · · · · · · · · · · · · · · · · · · · · · ·Page              20·   ·A.· Yes.
 19·   ·By Mr. Phillips:· · · · · · · · · · · · · · ·4
 20·   ·By Ms. Kayser:· · · · · · · · · · · · · · · 25
                                                                    21·   ·Q.· Earlier the attorneys talked amongst ourselves and
 21·   ·REPORTER'S CERTIFICATE:· · · · · · · · · · ·36              22·   · · ·said, well, let's just go ahead and move forward
 22                                                                 23·   · · ·with your deposition.· But I'm not sure if any of us
 23
 24·   ·Phonetic spellings are signified by: (ph.).
                                                                    24·   · · ·asked you if you wanted to take a break.· Are you
 25·   ·Exactly as stated: (sic).                                   25·   · · ·ready to go?

                                                           Page 3                                                            Page 5
 ·1· · · · · · · · · ·E X H I B I T S                               ·1·   ·A.· I'm fine.· Thank you.
 ·2· ·EXHIBIT· · · · ·DESCRIPTION· · · · · ·PAGE
                                                                    ·2·   ·Q.· Okay.· Have you been known by any names in the past
 ·3· ·JM 1· · · · · · Interrogatory answers· · 23
                                                                    ·3·   · · ·other than your current name?
 ·4· ·JM 2· · · · · · Case.net printout· · · · 30
                                                                    ·4·   ·A.· Yes.
 ·5· ·JM 3· · · · · · Case.net printout· · · · 30
                                                                    ·5·   ·Q.· What names?
 ·6· ·(Originals of Exhibits 1 through 3 were
 · · ·attached to the original transcript.· Scans
                                                                    ·6·   ·A.· My maiden was Mester, and my first married was
 ·7· ·sent to Mr. Phillips, Ms. Kayser, and                         ·7·   · · ·Huffman.
 · · ·Mr. Schottel.)                                                ·8·   ·Q.· Okay.· How do you spell Mester?
 ·8                                                                 ·9·   ·A.· Mester, M as in Michael, e-s-t -- or M-e-s-t-e-r.
 ·9                                                                 10·   · · ·Sorry.
 10                                                                 11·   ·Q.· Okay.· And that was your maiden name?
 11                                                                 12·   ·A.· Uh-huh.· My first marriage was Huffman,
 12                                                                 13·   · · ·H-u-f-f-m-a-n.
 13                                                                 14·   ·Q.· And so you were married to someone before Mr. Mesey?
 14
                                                                    15·   ·A.· Correct.
 15
                                                                    16·   ·Q.· What was your first spouse's name?
 16
                                                                    17·   ·A.· James Huffman.
 17
                                                                    18·   ·Q.· How long were you married to Mr. Huffman?
 18
 19
                                                                    19·   ·A.· We were married for almost two years, I believe.
 20                                                                 20·   ·Q.· Do you remember approximately the time frame?
 21                                                                 21·   ·A.· We got married in April of '01, and we got a
 22                                                                 22·   · · ·divorce, I think -- I believe in '02 -- middle of
 23                                                                 23·   · · ·'02, beginning of '03.
 24                                                                 24·   ·Q.· Okay.· What's your date of birth?
 25                                                                 25·   ·A.· 10/5/82.

                                                  Alpha Reporting & Video
 417-887-4110                                   www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                         EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 4 of 16 PageID #: 344
                                                        Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                            8/19/2020

                                                          Page 6                                                            Page 8
 ·1·   ·Q.· And you currently live at the Earl Street address      ·1·   ·A.· I guess it would be general.· And then when I worked
 ·2·   · · ·that Mr. Mesey referenced?                             ·2·   · · ·at McDonald's, I got business management.· And
 ·3·   ·A.· Correct.                                               ·3·   · · ·that's where I got the rest of the credits from.
 ·4·   ·Q.· And then like Mr. Mesey, there was a period of time    ·4·   ·Q.· So general education and business related?
 ·5·   · · ·where you lived with your father?                      ·5·   ·A.· Uh-huh.
 ·6·   ·A.· Yes.                                                   ·6·   ·Q.· Is that "yes"?
 ·7·   ·Q.· Is that right?                                         ·7·   ·A.· Yes.· Sorry.
 ·8·   ·A.· Uh-huh.                                                ·8·   ·Q.· Have you ever been a police or law enforcement
 ·9·   ·Q.· I'm sorry.· "Yes"?                                     ·9·   · · ·officer?
 10·   ·A.· Yes.· Sorry.                                           10·   ·A.· No.
 11·   ·Q.· And your father's name is -- is it Michael?            11·   ·Q.· Do you have any law enforcement training?
 12·   ·A.· Michael Mester.                                        12·   ·A.· No.
 13·   ·Q.· Have you ever been found guilty of or pled guilty to   13·   ·Q.· Have you ever been in the military?
 14·   · · ·a crime?                                               14·   ·A.· No.
 15·   ·A.· Yes.· I have a misdemeanor theft.· I have some         15·   ·Q.· Have you ever worked as a dog trainer?
 16·   · · ·traffic tickets, like speeding tickets, seat belt      16·   ·A.· No.
 17·   · · ·ticket.                                                17·   ·Q.· Have you ever worked as a dog breeder?
 18·   ·Q.· I'm sorry.                                             18·   ·A.· No.
 19·   ·A.· Seat belt ticket.· And then I have been in a wreck.    19·   ·Q.· Have you ever worked for the city of Van Buren?
 20·   · · ·I guess it would have been running a stoplight.· I'm   20·   ·A.· No.
 21·   · · ·not sure how that one was because both insurances      21·   ·Q.· Have you ever worked for a municipality or local
 22·   · · ·were at fault so they covered each others' vehicle.    22·   · · ·government before?
 23·   · · ·But I know -- we got a ticket, but I'm not sure what   23·   ·A.· I'm really not sure.· I done home healthcare.· I'm
 24·   · · ·it was -- exactly what the ticket was.                 24·   · · ·not sure if that would be for government or not.
 25·   ·Q.· Where did the misdemeanor theft take place?            25·   ·Q.· Okay.· What did you do?

                                                          Page 7                                                            Page 9
 ·1·   ·A.· Carter County.                                         ·1·   ·A.· I was a caregiver for, like, Guardian Angels Home
 ·2·   ·Q.· When was that?                                         ·2·   · · ·Healthcare.
 ·3·   ·A.· I think a few years ago.· About a year or two,         ·3·   ·Q.· Okay.· Are you currently employed?
 ·4·   · · ·something.· I'm not sure.                              ·4·   ·A.· Yes.
 ·5·   ·Q.· What was the disposition of that case?                 ·5·   ·Q.· Where do you work at?
 ·6·   ·A.· I just paid a fine.                                    ·6·   ·A.· I am still employed with River Valley.
 ·7·   ·Q.· What was the nature of the theft?                      ·7·   ·Q.· River Valley?
 ·8·   ·A.· What do you mean?                                      ·8·   ·A.· Home Healthcare, yes.
 ·9·   ·Q.· What did you steal?                                    ·9·   ·Q.· Where is that at?
 10·   ·A.· It was a shirt, I believe.                             10·   ·A.· Van Buren.
 11·   ·Q.· A shirt?                                               11·   ·Q.· Could you describe what it is you do?
 12·   ·A.· I believe so.                                          12·   ·A.· I'm a caregiver.· I take care of the elderly.
 13·   ·Q.· Okay.· Do you have a high school diploma?              13·   ·Q.· Do you work in one location?
 14·   ·A.· Yes.                                                   14·   ·A.· I work in, like, several different houses.
 15·   ·Q.· When did you graduate?                                 15·   ·Q.· Okay.· And I thought I understood what you were
 16·   ·A.· I got my GED.                                          16·   · · ·trying to tell me, but I wanted to make sure.· So
 17·   ·Q.· Okay.· When did you get your GED?                      17·   · · ·you go from house to house caring for elderly
 18·   ·A.· 2013.                                                  18·   · · ·people?
 19·   ·Q.· Do you have a college degree?                          19·   ·A.· Correct.
 20·   ·A.· I have some college, but no.                           20·   ·Q.· How long have you been there?
 21·   ·Q.· Could you describe the extent of your college          21·   ·A.· Several years.· I think back in 2017, I believe.
 22·   · · ·education?                                             22·   · · ·I've been on and off.
 23·   ·A.· I have 17 credits.                                     23·   ·Q.· Okay.· Ms. Mesey, I'm going to try and skim through
 24·   ·Q.· What kind of credits are those?· Was it all general    24·   · · ·some of this stuff because I don't want to waste
 25·   · · ·education?· Did you specialize in something?           25·   · · ·your time by just having you repeat what your

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 5 of 16 PageID #: 345
                                                        Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                            8/19/2020

                                                         Page 10                                                           Page 12
 ·1·   · · ·husband said basically.· But the two dogs we're        ·1·   · · ·outside.
 ·2·   · · ·talking about in this case are Max and Nina; right?    ·2·   ·Q.· Okay.· So he went outside; correct?
 ·3·   ·A.· Correct.                                               ·3·   ·A.· Correct.
 ·4·   ·Q.· And you heard your husband's descriptions as to        ·4·   ·Q.· He comes back inside?
 ·5·   · · ·their ages and their weights and their coloring.       ·5·   ·A.· No.· I waited and he never came in, so I went
 ·6·   · · ·Does all that sound about right?                       ·6·   · · ·outside with the phone.· And that's when I seen
 ·7·   ·A.· Correct.                                               ·7·   · · ·Charles.
 ·8·   ·Q.· Okay.· Talking about this -- oh, you know what?        ·8·   ·Q.· Okay.· And is that what we saw in the video just
 ·9·   · · ·Actually let me ask you this:· Earlier your husband    ·9·   · · ·now?
 10·   · · ·testified about getting Max's father from a            10·   ·A.· I believe so.
 11·   · · ·Greg Rector.· Do you remember that?                    11·   ·Q.· Who were you on the phone with?
 12·   ·A.· Yes.                                                   12·   ·A.· I was going to call the police if there was
 13·   ·Q.· Do you know where Mr. Rector is?                       13·   · · ·something major that happened outside.
 14·   ·A.· I -- I'm guessing maybe around Carter County still.    14·   ·Q.· Okay.· Did you call the police?
 15·   · · ·I'm not sure.                                          15·   ·A.· No.
 16·   ·Q.· Okay.· And is what your husband said about paying      16·   ·Q.· Did you talk to somebody on the phone?
 17·   · · ·$1,500 for the father sound right to you?              17·   ·A.· No.
 18·   ·A.· Yes.                                                   18·   ·Q.· Your husband testified that there was a period of
 19·   ·Q.· Okay.· And then was it the two of you together paid    19·   · · ·time where you were friends with Mrs. Roper; is that
 20·   · · ·$500 for Nina?· Right?                                 20·   · · ·right?
 21·   ·A.· I wasn't with him when he bought Nina.                 21·   ·A.· Correct.
 22·   ·Q.· Okay.                                                  22·   ·Q.· Could you describe the nature of your relationship
 23·   ·A.· I was at work.                                         23·   · · ·with Mrs. Roper?
 24·   ·Q.· Okay.· Was Nina also your dog?                         24·   ·A.· We used to hang out back in high school, and then we
 25·   ·A.· Yes.                                                   25·   · · ·also worked together at McDonald's.

                                                         Page 11                                                           Page 13
 ·1·   ·Q.· All right.· So talking about the date of this          ·1·   ·Q.· Were you -- when was the last time you worked with
 ·2·   · · ·incident, you were at home with your husband;          ·2·   · · ·her at McDonald's?
 ·3·   · · ·correct?                                               ·3·   ·A.· Back in December of two thousand -- 2015.
 ·4·   ·A.· Correct.                                               ·4·   ·Q.· Okay.· Have you stayed in touch with her after that?
 ·5·   ·Q.· Did you also hear the gunshots?                        ·5·   ·A.· Every now and then on Facebook.· Maybe she would
 ·6·   ·A.· Yes.                                                   ·6·   · · ·post something and I would comment on it or I would
 ·7·   ·Q.· Before the gunshots, did you hear barking?             ·7·   · · ·post something and she would comment.· And then my
 ·8·   ·A.· No.                                                    ·8·   · · ·son and her son have been friends since they were
 ·9·   ·Q.· Your husband testified that Max and Nina had gotten    ·9·   · · ·babies, so we would drop them off back and forth and
 10·   · · ·out of the house, it sounded like, by pushing          10·   · · ·meet each other at the door.· But other than that,
 11·   · · ·through the door.· Do you remember that?               11·   · · ·no.
 12·   ·A.· I don't remember them doing it, but that would have    12·   ·Q.· Okay.· So you were still friendly with her up until
 13·   · · ·been the only way they could have gotten out.          13·   · · ·the time of this incident?
 14·   ·Q.· Is that something that had happened before this?       14·   ·A.· Yes.
 15·   ·A.· No.                                                    15·   ·Q.· Have you interacted with the Ropers -- either of
 16·   ·Q.· So that was the very first time they had ever pushed   16·   · · ·them since this incident?
 17·   · · ·through the door?                                      17·   ·A.· Since the incident?· No.
 18·   ·A.· Uh-huh.                                                18·   ·Q.· At some point you went outside.· Were you able to
 19·   ·Q.· Is that "yes"?                                         19·   · · ·see the Ropers when you were outside?
 20·   ·A.· Yes.                                                   20·   ·A.· I seen Charles and Jacob Wahlberg.
 21·   ·Q.· Do you have any idea why they did that?                21·   ·Q.· Okay.· Who else did you see?
 22·   ·A.· I have no...                                           22·   ·A.· My husband.
 23·   ·Q.· So after you heard the gunshots, what did you do?      23·   ·Q.· Anybody else?
 24·   ·A.· I stayed in the house and waited for my husband to     24·   ·A.· Not when I first step out, no.
 25·   · · ·come back and tell me that everything is okay          25·   ·Q.· Okay.· What did you do when you first stepped out?

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 6 of 16 PageID #: 346
                                                        Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                            8/19/2020

                                                         Page 14                                                           Page 16
 ·1·   ·A.· I went around and my husband was like, "Look."· And    ·1·   ·A.· Yes.
 ·2·   · · ·I'm like, "Look at what?· I don't see nothing."· He    ·2·   ·Q.· Who's that?
 ·3·   · · ·said, "Look right here where I'm standing."· And       ·3·   ·A.· She's a girl that lives on the next block.
 ·4·   · · ·that's when I noticed my dog dead on the ground.       ·4·   ·Q.· Was she present during any of this stuff?
 ·5·   ·Q.· Okay.· Now, we're talking about Max?                   ·5·   ·A.· After I called my dad and he came home, she came
 ·6·   ·A.· Yes.                                                   ·6·   · · ·home with him.
 ·7·   ·Q.· Okay.· What did you do then?                           ·7·   ·Q.· Okay.· Do you have any reason to believe that she
 ·8·   ·A.· I started yelling and screaming.                       ·8·   · · ·saw the interaction with Mr. Roper and the dogs?
 ·9·   ·Q.· Okay.· Were you yelling and screaming at Mr. Roper?    ·9·   ·A.· I don't know.
 10·   ·A.· I believe so.                                          10·   ·Q.· Okay.· What does Ms. Kennedy do for a living?
 11·   ·Q.· And was Mr. Roper speaking with you?                   11·   ·A.· I don't think she does anything that I'm aware of.
 12·   ·A.· Probably.· I'm not really positive.· Like, I was       12·   ·Q.· Why was -- why did she come over?
 13·   · · ·panicking.                                             13·   ·A.· She was with my father.· I don't know why she came
 14·   ·Q.· Okay.· What happened next?                             14·   · · ·with my dad.· My dad -- after my dad got there, he
 15·   ·A.· I went back inside.· I was looking for my other dog,   15·   · · ·said, "Why are you screaming?· I can hear you
 16·   · · ·Nina.· I was like, "Nina is not around."· And then I   16·   · · ·screaming."· And I said -- that's when I said, "My
 17·   · · ·went looking for Nina, and I found her by the shed.    17·   · · ·dogs were shot, and that's why I was screaming."
 18·   ·Q.· Okay.· Did Mr. Roper stay outside?                     18·   ·Q.· And you don't know why she was with your father?
 19·   ·A.· I'm not positive where Mr. Roper was at that point     19·   ·A.· I don't know if she just rode over there with him or
 20·   · · ·in time.                                               20·   · · ·if they were together.· I don't know.
 21·   ·Q.· When you were interacting with Mr. Roper, was he in    21·   ·Q.· Okay.· Did she spend time hanging out with your
 22·   · · ·a police uniform?                                      22·   · · ·father?
 23·   ·A.· No.                                                    23·   ·A.· Not really.· My dad gives her rides whenever she
 24·   ·Q.· When you were interacting with Mr. Roper, could you    24·   · · ·needs it because she has kids and he felt sorry for
 25·   · · ·see Mrs. Roper?                                        25·   · · ·her.

                                                         Page 15                                                           Page 17
 ·1·   ·A.· She was down the street.                               ·1·   ·Q.· Kind of neighborly stuff?
 ·2·   ·Q.· Did you see their vehicle?                             ·2·   ·A.· Yes.
 ·3·   ·A.· Down the street.· The backside of it.                  ·3·   ·Q.· Who is Darren Clark?
 ·4·   ·Q.· Was that their personal vehicle?                       ·4·   ·A.· He lived two doors down from us -- no.· Three doors
 ·5·   ·A.· Correct.                                               ·5·   · · ·down.· Right across from Jeff Wahlberg -- or
 ·6·   ·Q.· Okay.· So you've left Mr. Roper.· What are you         ·6·   · · ·diagonal from Jeff Wahlberg.
 ·7·   · · ·doing?                                                 ·7·   ·Q.· Another neighbor?
 ·8·   ·A.· I believe I called my dad.                             ·8·   ·A.· Jeff Wahlberg lived on the left-hand side and he
 ·9·   ·Q.· Okay.· So he was not home at that time, was he?        ·9·   · · ·lived on the right-hand side, but they were kind of
 10·   ·A.· No.· He was on the next block with a friend.           10·   · · ·diagonal from each other.· They're both green
 11·   ·Q.· Okay.· You said that -- I'm sorry.· And I may          11·   · · ·houses.
 12·   · · ·have -- may be misremembering this.· Did you say       12·   ·Q.· To your knowledge, did Darren Clark see any of this
 13·   · · ·that you saw Jeff Wahlberg or -- how do you say that   13·   · · ·incident?
 14·   · · ·name?                                                  14·   ·A.· I really don't know.
 15·   ·A.· Jacob Wahlberg.                                        15·   ·Q.· Are you familiar with an Officer Cody Hastings?
 16·   ·Q.· Jacob Wahlberg.· Okay.· And that's the Ropers' son;    16·   ·A.· No.· It doesn't ring a bell.
 17·   · · ·right?                                                 17·   ·Q.· What about Sheriff Richard Stephens?
 18·   ·A.· It's Donna's son.· His stepson.                        18·   ·A.· Yes.
 19·   ·Q.· Okay.· Did you see Mrs. Roper's father?                19·   ·Q.· Could you describe your relationship with him?
 20·   ·A.· I don't remember.                                      20·   ·A.· There wasn't a relationship.
 21·   ·Q.· Did you know him?                                      21·   ·Q.· Just you know he's the sheriff?
 22·   ·A.· Yes.                                                   22·   ·A.· Well, that and my mom had an aneurism and a stroke
 23·   ·Q.· Were you familiar with his dog, Draco?                 23·   · · ·and she was not always there.· And she would call
 24·   ·A.· Yes.                                                   24·   · · ·him sometimes and ramble on about stupid stuff to
 25·   ·Q.· Do you know a person named Kristen Kennedy?            25·   · · ·him.· Other than that, no.

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 7 of 16 PageID #: 347
                                                        Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                            8/19/2020

                                                         Page 18                                                           Page 20
 ·1·   ·Q.· I'm sorry?                                             ·1·   ·A.· Not other than seeing him in town or at the school
 ·2·   ·A.· My mom would ramble on to him about crazy stuff.       ·2·   · · ·when they get the back to school bash with the kids.
 ·3·   · · ·And he would just talk to her.· Like, he knew that     ·3·   ·Q.· Were you ever present when he would go to visit your
 ·4·   · · ·she was messed up so he really didn't take it,         ·4·   · · ·mother?
 ·5·   · · ·like -- whatever she was saying at that point in       ·5·   ·A.· I think maybe once or twice that I can remember.
 ·6·   · · ·time.                                                  ·6·   ·Q.· Was your husband ever present when the sheriff was
 ·7·   · · · · · · MR. SCHOTTEL:· Objection.· Nonresponsive.       ·7·   · · ·visiting your mother?
 ·8·   · · · · · · I don't think you're answering the question.    ·8·   ·A.· I think he was at work.
 ·9·   ·Q.· (By Mr. Phillips) So how would she contact him?        ·9·   ·Q.· Do you know where he was working at?
 10·   ·A.· She would call him and he would come over and talk     10·   ·A.· I'm not positive.
 11·   · · ·to her and tell him we'll settle this because we       11·   ·Q.· I have a feeling I'm going to slaughter this name.
 12·   · · ·have a lot of people --                                12·   · · ·But Deputy Justin Eudaley, do you know who that
 13·   · · · · · · MR. SCHOTTEL:· Objection.· Nonresponsive.       13·   · · ·person is?
 14·   · · · · · · Just answer the question.                       14·   ·A.· I know he's a police officer, yes.
 15·   ·Q.· (By Mr. Phillips) So she would call him and then       15·   ·Q.· Okay.· Have you ever interacted with him, to your
 16·   · · ·sometimes he would come over?                          16·   · · ·knowledge, other than in connection with this
 17·   ·A.· Correct.                                               17·   · · ·incident?
 18·   ·Q.· Where is it that he was coming over to?                18·   ·A.· No.
 19·   ·A.· My father-in-law -- my father's house.                 19·   ·Q.· Is it your understanding that he responded to your
 20·   ·Q.· Okay.· This was the house where this incident          20·   · · ·father's house and interviewed you and your husband?
 21·   · · ·occurred?                                              21·   ·A.· I'm not sure what house it was that he interviewed
 22·   ·A.· Yes.                                                   22·   · · ·us.· I just remember writing a statement.
 23·   ·Q.· Do you have any idea why she was calling him           23·   ·Q.· Okay.· Who is Brandon Smith?
 24·   · · ·specifically?                                          24·   ·A.· I believe he lived down the road from my dad.· He
 25·   ·A.· Because of people speeding up and down the road        25·   · · ·became a police officer, I believe.

                                                         Page 19                                                           Page 21
 ·1·   · · ·whenever her grandkids were playing.                   ·1·   ·Q.· He became a police officer?
 ·2·   ·Q.· Okay.· So she would be upset about that.· She would    ·2·   ·A.· Uh-huh.
 ·3·   · · ·call the sheriff, and he understood that she had       ·3·   ·Q.· Is that "yes"?
 ·4·   · · ·issues and he would just come over?                    ·4·   ·A.· Yes.
 ·5·   ·A.· Uh-huh.                                                ·5·   ·Q.· For what agency?
 ·6·   ·Q.· Is that "yes"?                                         ·6·   ·A.· I guess it would be city, I believe, or -- I'm not
 ·7·   ·A.· Yes.                                                   ·7·   · · ·sure if it's county or city.
 ·8·   ·Q.· Okay.· And this was all -- this had occurred prior     ·8·   ·Q.· Okay.
 ·9·   · · ·to this incident?                                      ·9·   ·A.· It's in Van Buren.
 10·   ·A.· I'm sorry?                                             10·   ·Q.· In Van Buren?
 11·   ·Q.· Did this all occur prior to this incident with the     11·   ·A.· Uh-huh.
 12·   · · ·dogs?                                                  12·   ·Q.· "Yes"?
 13·   ·A.· Yes.                                                   13·   ·A.· Yes.· Sorry.
 14·   ·Q.· So he was familiar with you by the time of this        14·   ·Q.· Prior to this February 22nd, 2019, incident, are you
 15·   · · ·incident?                                              15·   · · ·aware of any prior incidents where Nina had attacked
 16·   ·A.· Yes.                                                   16·   · · ·or bitten anyone?
 17·   ·Q.· So was your mother living at that same location?       17·   ·A.· No.
 18·   ·A.· No.· She passed away a couple of years before.         18·   ·Q.· Are you aware of any prior incidents where Nina had
 19·   ·Q.· I'm sorry.                                             19·   · · ·been involved in fights with other dogs?
 20·   ·A.· Thank you.                                             20·   ·A.· No.
 21·   ·Q.· What was your mother's name?                           21·   ·Q.· What about after that February 22nd, 2019, incident,
 22·   ·A.· Eva Mester.                                            22·   · · ·are you aware of any times where Nina attacked or
 23·   ·Q.· E-v-a?                                                 23·   · · ·bit anyone?
 24·   ·A.· Yes.                                                   24·   ·A.· No.
 25·   ·Q.· Had you interacted with the sheriff before?            25·   ·Q.· Are you aware of any instances after this incident

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 8 of 16 PageID #: 348
                                                        Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                            8/19/2020

                                                         Page 22                                                           Page 24
 ·1·   · · ·where Nina was involved in fights with other dogs?     ·1·   ·A.· I believe so.
 ·2·   ·A.· No.                                                    ·2·   ·Q.· Okay.· Ms. Mesey, do you feel that my client should
 ·3·   ·Q.· Prior to this February 22nd, 2019, incident, are you   ·3·   · · ·pay you money because of this incident?
 ·4·   · · ·aware of any instances where Max attacked or bit       ·4·   · · · · · · MR. SCHOTTEL:· Objection to the form of the
 ·5·   · · ·anyone?                                                ·5·   · · ·question.· Further objection, it's beyond the scope
 ·6·   ·A.· Him and the neighbor dog got into it.                  ·6·   · · ·of the rules of discovery.
 ·7·   ·Q.· Okay.· Which neighbor dog?                             ·7·   · · · · · · Subject to that, you can answer the question.
 ·8·   ·A.· The one on the -- like, the corner from my dad.        ·8·   ·A.· I believe that he should pay the bill for the vet
 ·9·   · · ·That was a black dog.                                  ·9·   · · ·for killing my dog and wounding the other one.
 10·   ·Q.· Okay.· That's a dog -- is that Draco or a different    10·   ·Q.· (By Mr. Phillips) Okay.· When you say "he," who do
 11·   · · ·dog?                                                   11·   · · ·you mean?
 12·   ·A.· That's a different dog.                                12·   ·A.· Charles.
 13·   ·Q.· You also had a third dog.· What was that?              13·   ·Q.· Mr. Roper?
 14·   ·A.· Bella.                                                 14·   ·A.· Yes.
 15·   ·Q.· Bella.· Earlier your husband testified about a         15·   ·Q.· Okay.· I don't represent Mr. Roper.· Do you
 16·   · · ·situation between Bella and another neighbor on a      16·   · · ·understand that?
 17·   · · ·motorcycle.· Do you remember that?                     17·   ·A.· Uh-huh.
 18·   ·A.· Yeah.· That's the one that became a cop.               18·   ·Q.· "Yes"?
 19·   ·Q.· Okay.· Other than that incident, are you aware of      19·   ·A.· Yes.
 20·   · · ·any other instances where Bella has attacked or        20·   ·Q.· I represent the City of Van Buren.· Do you
 21·   · · ·bitten anybody?                                        21·   · · ·understand that?
 22·   ·A.· No.                                                    22·   ·A.· Yes.
 23·   ·Q.· Are you aware of any other -- any instances where      23·   ·Q.· Do you feel that my client should pay you money?
 24·   · · ·Bella has been in a fight with another dog?            24·   · · · · · · MR. SCHOTTEL:· Objection to the form.
 25·   ·A.· No.                                                    25·   · · ·Objection.· Calls for legal conclusion.· Also,

                                                         Page 23                                                           Page 25
 ·1·   ·Q.· Do you remember what you paid in the vet bills for     ·1·   · · ·objection.· Invades the province of the jury.
 ·2·   · · ·Nina?                                                  ·2·   ·Q.· (By Mr. Phillips) Subject to that, you can answer
 ·3·   ·A.· I think it was, like, around three hundred and         ·3·   · · ·the question.
 ·4·   · · ·something that we paid.                                ·4·   · · · · · · MR. SCHOTTEL:· If you don't know, you don't
 ·5·   ·Q.· Okay.· That were actually paid?                        ·5·   · · ·know.
 ·6·   ·A.· Uh-huh.                                                ·6·   ·A.· I don't know.
 ·7·   ·Q.· Is that "yes"?                                         ·7·   · · · · · · MR. PHILLIPS:· Well, I'm going to object to
 ·8·   ·A.· Yes.· Sorry.                                           ·8·   · · ·you testifying for your client.
 ·9·   ·Q.· And then there was some other amount that has not      ·9·   · · · · · · MR. SCHOTTEL:· Okay.· Duly noted.
 10·   · · ·been paid; is that right?                              10·   ·Q.· (By Mr. Phillips) Ms. Mesey, are you saying that you
 11·   ·A.· Yes.                                                   11·   · · ·don't have any position on whether or not my client
 12·   ·Q.· And do you remember approximately what that was?       12·   · · ·should pay you money?
 13·   ·A.· It would be between four and six probably.· 400 and    13·   ·A.· Yes.
 14·   · · ·600, probably somewhere in there.                      14·   · · · · · · MR. PHILLIPS:· Okay.· All right.· I'll pass
 15·   · · · · · · (Deposition Exhibit 1 is marked for             15·   · · ·the witness.
 16·   · · ·identification.)                                       16·   · · · · · · MS. KAYSER:· Do you need a break or anything
 17·   ·Q.· (By Mr. Phillips) Okay.· I'm going to show you         17·   · · ·before we --
 18·   · · ·what's been marked as your Exhibit 1.· And I'll        18·   · · · · · · THE WITNESS:· No.· I'm fine.· Thank you.
 19·   · · ·represent to you that they're your written             19·   · · · · · · MS. KAYSER:· No problem.
 20·   · · ·interrogatory answers.· What I would like you to do    20·   · · · · · · · · · · · · · EXAMINATION
 21·   · · ·is look through those.· And then after you've          21·   · · ·BY MS. KAYSER:
 22·   · · ·finished looking through them, let me know.            22·   ·Q.· Again, like with your husband, I'm going to jump
 23·   · · · · · · Have you reviewed your answers in Exhibit 1?    23·   · · ·around a little bit just to fill in some blanks that
 24·   ·A.· Uh-huh.· Yeah.· Sorry.                                 24·   · · ·I have.· Okay?
 25·   ·Q.· Are those answers still accurate?                      25·   ·A.· Okay.

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 9 of 16 PageID #: 349
                                                        Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                            8/19/2020

                                                         Page 26                                                           Page 28
 ·1·   ·Q.· Early on you indicated that you also heard gunshots,   ·1·   · · ·you.
 ·2·   · · ·which is what alerted you that something was going     ·2·   ·Q.· (By Ms. Kayser) You can go ahead and tell me what
 ·3·   · · ·on outside; correct?                                   ·3·   · · ·happened.
 ·4·   ·A.· Correct.                                               ·4·   · · · · · · MS. KAYSER:· A deposition is exactly where a
 ·5·   ·Q.· Do you recall how many gunshots you heard?             ·5·   · · ·narrative is permitted, Jim.
 ·6·   ·A.· I heard two.                                           ·6·   · · · · · · MR. SCHOTTEL:· Right.· But I can object when
 ·7·   ·Q.· When you went outside, can you tell me what Charles    ·7·   · · ·she's not answering the question that's asked, so...
 ·8·   · · ·and Jacob Wahlberg were doing?                         ·8·   · · · · · · MS. KAYSER:· Objecting to your client's own
 ·9·   ·A.· Jacob was right by the stop sign.· Charles was a       ·9·   · · ·answers is unique.
 10·   · · ·little bit back from the stop sign but kind of right   10·   · · · · · · MR. SCHOTTEL:· Yes.
 11·   · · ·by in front of my dad's -- not in front of my dad's    11·   ·Q.· (By Ms. Kayser) You may go ahead, Ms. Mesey.
 12·   · · ·house but like right there where the driveway is or    12·   ·A.· My son realized she had a gunshot, so we called the
 13·   · · ·whatever, but he was still in the middle of the        13·   · · ·vet.
 14·   · · ·road.· And then Robin was standing by our dog.· That   14·   ·Q.· Which son was that?
 15·   · · ·was it.                                                15·   ·A.· Robin Mesey.
 16·   ·Q.· Do you know how Draco got back to Mr. Wahlberg's       16·   ·Q.· Okay.· And at the time of the incident how old was
 17·   · · ·house?                                                 17·   · · ·Robin?
 18·   ·A.· I don't know.                                          18·   ·A.· He was 14 or 13.
 19·   · · · · · · MR. SCHOTTEL:· Objection.· It assumes facts     19·   ·Q.· At that time, did Robin have any weapons training?
 20·   · · ·not in evidence that he was away from the house.       20·   ·A.· No.
 21·   · · · · · · Subject to that, you can answer the question.   21·   ·Q.· Okay.· And he wasn't a veterinarian; correct?
 22·   ·A.· I'm not sure.                                          22·   ·A.· Correct.
 23·   ·Q.· (By Ms. Kayser) You didn't personally see anybody      23·   ·Q.· Did a veterinarian ever tell you that Nina had been
 24·   · · ·carrying Draco?                                        24·   · · ·shot?
 25·   ·A.· No.                                                    25·   ·A.· Yes.

                                                         Page 27                                                           Page 29
 ·1·   ·Q.· Are you aware that Draco died from his injuries from   ·1·   ·Q.· Was there a bullet in Nina when you were told that
 ·2·   · · ·that day?                                              ·2·   · · ·she had been shot?
 ·3·   ·A.· No.                                                    ·3·   ·A.· Yes.
 ·4·   ·Q.· Okay.· When you found Nina, how long after the         ·4·   ·Q.· And the veterinarian ultimately did surgery to fuse
 ·5·   · · ·incident was it?                                       ·5·   · · ·that elbow or knee on her front leg; correct?
 ·6·   ·A.· I don't -- I'm not sure.                               ·6·   ·A.· He done some kind of surgery to her knee, yes.
 ·7·   ·Q.· Was it within a few minutes?· Was it a few hours?      ·7·   ·Q.· Did he remove the bullet?
 ·8·   · · ·Was it the next day?· Can we just narrow it down a     ·8·   ·A.· No.
 ·9·   · · ·little bit?                                            ·9·   ·Q.· To your knowledge, is the bullet -- was it still in
 10·   ·A.· I would say within the hour.                           10·   · · ·Nina when she passed away three or four months ago?
 11·   ·Q.· Okay.· Do you know if Nina had a gunshot wound or      11·   ·A.· Yes.
 12·   · · ·what actually caused --                                12·   ·Q.· When did Nina become sick with heartworms?
 13·   ·A.· Not at first.                                          13·   ·A.· Like a month before she passed away.
 14·   ·Q.· Not at first?· When did you become aware of what had   14·   ·Q.· Had Max been in an altercation with Draco prior to
 15·   · · ·injured Nina?                                          15·   · · ·the incident?
 16·   ·A.· My son come home from school and he asked what was     16·   ·A.· Not that I can remember.
 17·   · · ·going on because he could see we were upset.· And I    17·   ·Q.· Are you familiar with an incident when he went to
 18·   · · ·told him.· So he went to check on his dog.· I said,    18·   · · ·Mr. Wahlberg's house and attacked Draco and
 19·   · · ·"It looks like she probably got a scratch or           19·   · · ·Mr. Wahlberg?
 20·   · · ·something because she was bleeding and limping."       20·   · · · · · · MR. SCHOTTEL:· Objection.· Assumes facts not
 21·   · · ·And I put her back inside the camper.· And he said,    21·   · · ·in evidence.
 22·   · · ·"Well, I'm going to go check her."· And that's         22·   · · · · · · Subject to that, you can answer the question.
 23·   · · ·when --                                                23·   ·A.· Not that I'm aware of, no.
 24·   · · · · · · MR. SCHOTTEL:· Objection.· Nonresponsive.       24·   ·Q.· (By Ms. Kayser) You are aware that there is a -- an
 25·   · · · · · · Just answer the question that she's asking      25·   · · ·ordinance in Van Buren requiring dogs to be

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 10 of 16 PageID #: 350
                                                         Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                             8/19/2020

                                                          Page 30                                                           Page 32
  ·1·   · · ·restrained; correct?                                   ·1·   ·Q.· I understand.
  ·2·   ·A.· Correct.                                               ·2·   · · · · · · MR. SCHOTTEL:· You asked the question.
  ·3·   ·Q.· And you've actually been cited for that on multiple    ·3·   · · · · · · MS. KAYSER:· I did.· I asked the question. I
  ·4·   · · ·occasions; correct?                                    ·4·   · · ·deserve the answer.· It's just fine.
  ·5·   ·A.· What do you mean by "multiple"?                        ·5·   ·Q.· (By Ms. Kayser) You indicated when you went outside,
  ·6·   ·Q.· At least three that I know of.                         ·6·   · · ·Mr. Roper, my client, was not in a police uniform;
  ·7·   ·A.· I know of two.                                         ·7·   · · ·correct?
  ·8·   ·Q.· Okay.· Tell me which ones.                             ·8·   ·A.· Correct.
  ·9·   ·A.· Bella and then my Chihuahua back when we lived by      ·9·   ·Q.· And he was not in a police vehicle; correct?
  10·   · · ·the school.                                            10·   ·A.· Correct.
  11·   ·Q.· Okay.· So the incident with Bella is the one we        11·   ·Q.· You said he was in his vehicle.· Do you know if he
  12·   · · ·talked about earlier --                                12·   · · ·was in his vehicle or his son's vehicle?
  13·   ·A.· Uh-huh.                                                13·   ·A.· I'm not sure what vehicle.· He was not in a vehicle
  14·   ·Q.· -- with your husband's Exhibit No. 2 and Mr. Smith;    14·   · · ·when he was standing outside.
  15·   · · ·correct?                                               15·   ·Q.· Okay.· Do you know what vehicle he was in that day?
  16·   ·A.· Yes.                                                   16·   ·A.· I am not positive.
  17·   ·Q.· Okay.· And what was the one prior to that?             17·   ·Q.· Okay.· Are you familiar with the red Ford SUV?
  18·   ·A.· It was with one of our Chihuahuas.                     18·   ·A.· Yes.· That's his stepson's.
  19·   ·Q.· Okay.· Do you recall when that was?                    19·   ·Q.· Okay.· And what is his stepson's name?
  20·   ·A.· I'm not positive.· I know it's been a long while.      20·   ·A.· Jacob Wahlberg.
  21·   ·Q.· Okay.                                                  21·   ·Q.· Okay.· All right.· And your son, is it Robbie, who
  22·   · · · · · · (Deposition Exhibits 2 and 3 are marked for     22·   · · ·is really good friends with --
  23·   · · ·identification.)                                       23·   ·A.· No.· It's Michael.
  24·   ·Q.· (By Ms. Kayser) So Exhibit No. 2 shows that you had    24·   ·Q.· Michael.· Okay.· And they still see each other
  25·   · · ·to pay a fine in 2011 for having dog -- a dog at       25·   · · ·frequently, don't they?

                                                          Page 31                                                           Page 33
  ·1·   · · ·large; correct?                                        ·1·   ·A.· Yes.
  ·2·   ·A.· Yes.                                                   ·2·   ·Q.· And do they spend the night with each other?
  ·3·   ·Q.· All right.· And then Exhibit No. 3 is a separate       ·3·   ·A.· Yes.
  ·4·   · · ·incident in 2010 where you were also cited for         ·4·   ·Q.· And have you and Mrs. Roper had an opportunity to
  ·5·   · · ·having an animal at large; correct?                    ·5·   · · ·speak about the events that occurred in February?
  ·6·   ·A.· Correct.                                               ·6·   ·A.· No.
  ·7·   ·Q.· Does this help refresh your recollection about what    ·7·   ·Q.· You just haven't spoken to her at all?
  ·8·   · · ·happened in those incidents?                           ·8·   ·A.· Huh-uh.
  ·9·   ·A.· Not really.· I remember -- I remember getting a        ·9·   ·Q.· Aside from the day of the incident, have you spoken
  10·   · · ·ticket -- there was a lady walking down the street     10·   · · ·with Charles about what happened?
  11·   · · ·or something and my dog started barking and went out   11·   ·A.· No.
  12·   · · ·in the street like it was going to bite her or         12·   ·Q.· Have you spoken with Mr. Wahlberg about what
  13·   · · ·something like that.· I don't recall.· The third,      13·   · · ·happened?
  14·   · · ·I -- I really don't remember that one at all, but I    14·   ·A.· No.
  15·   · · ·know it was probably the same dog because it's the     15·   ·Q.· Did Mr. Wahlberg communicate with you that his dog
  16·   · · ·only Chihuahua we had, so...                           16·   · · ·had been fatally injured?
  17·   ·Q.· Okay.· Have you ever had any other types of dogs       17·   ·A.· No.
  18·   · · ·other than the two American Bulldogs and the           18·   ·Q.· Okay.· I will represent to you that one of your
  19·   · · ·Chihuahua mix?                                         19·   · · ·neighbors has indicated that you actually opened the
  20·   ·A.· Yes.· We had a couple of Chihuahuas, full-blooded      20·   · · ·door on the day of the incident and sicced your dogs
  21·   · · ·Chihuahuas.                                            21·   · · ·on Draco.· Is that what happened?
  22·   ·Q.· Okay.· Any other types of animals that you and         22·   ·A.· No.
  23·   · · ·Mr. Mesey have owned?                                  23·   · · · · · · MR. SCHOTTEL:· Objection.· Attorney is
  24·   ·A.· We have had cats, a rabbit, fish, bird, a lizard, a    24·   · · ·testifying and assumes facts not in evidence.
  25·   · · ·gecko.· The kids bring home all kinds of animals.      25·   · · · · · · Subject to the objection, you can answer the

                                                  Alpha Reporting & Video
 417-887-4110                                   www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                      EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 11 of 16 PageID #: 351
                                                         Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                                                                            8/19/2020

                                                          Page 34                                                                       Page 36
  ·1·   · · ·question.                                              ·1·   · · · · · · · · REPORTER'S CERTIFICATE
                                                                    ·2
  ·2·   ·A.· Never have I ever done that with any of my dogs.       · ·   · · STATE OF MISSOURI· )
                                                                    ·3·   · · · · · · · · · · · ·)· ss
  ·3·   ·Q.· (By Ms. Kayser) Okay.· And was there any damage done   · ·   · · COUNTY OF GREENE· ·)
  ·4·   · · ·to the door from Max breaking through it?              ·4
                                                                    ·5·   · · · · I, ERICA WHITE, Certified Court
  ·5·   ·A.· Yes.· The screen door was -- the screen was            · ·   ·Reporter, do hereby certify that the witness
                                                                    ·6·   ·was duly sworn by me; that the facts stated by
  ·6·   · · ·completely out of the door.                            · ·   ·me in the caption hereof are true; that the
  ·7·   ·Q.· So was only the screen door closed or was there --     ·7·   ·said witness did make the above and foregoing
                                                                    · ·   ·answers in response to questions propounded as
  ·8·   ·A.· Huh?                                                   ·8·   ·shown; that I did, in stenotype, report said
                                                                    · ·   ·proceedings; and that the above and foregoing
  ·9·   ·Q.· Was the actual door to the house closed?               ·9·   ·typewritten pages contain a full, true, and
  10·   ·A.· The sliding glass door, I'm guessing they pushed it    · ·   ·correct transcription of my shorthand notes
                                                                    10·   ·taken on such occasion.· That presentment by me
  11·   · · ·open and got through the screen door.                  · ·   ·to the witness for signature was waived; that
                                                                    11·   ·the deposition will be thereafter by the
  12·   ·Q.· Okay.· And just to be clear, you did not see           · ·   ·witness read over, signed, and sworn to on or
  13·   · · ·Mr. Roper shoot Max; correct?                          12·   ·before the date of trial; that said deposition
                                                                    · ·   ·is now herewith returned.
  14·   ·A.· No.                                                    13
                                                                    · ·   · · · · I further certify that I am neither
  15·   ·Q.· And you did not see anybody shoot Nina; correct?       14·   ·attorney for, nor counsel for, nor related to,
  16·   ·A.· Correct.                                               · ·   ·nor employed by any of the parties to the
                                                                    15·   ·action in which this deposition was taken; and,
  17·   · · · · · · MS. KAYSER:· Okay.· That's all I have.· Thank   · ·   ·further, that I am not a relative or employee
                                                                    16·   ·of any attorney or counsel employed by the
  18·   · · ·you, Ms. Mesey.                                        · ·   ·parties hereto, or financially interested in
                                                                    17·   ·the action.
  19·   · · · · · · MR. SCHOTTEL:· We'll read.                      18
  20·   · · · · · · (Witness excused at 1:44 p.m.)                  19·   · · · · · · · · ·_______________________
                                                                    · ·   · · · · · · · · ·ERICA A. WHITE, CCR
  21                                                                20
                                                                    21
  22                                                                22
  23                                                                23·   ·   ·   ·   ·   ·   ·   ·   ·ALPHA REPORTING & VIDEO
                                                                    · ·   ·   ·   ·   ·   ·   ·   ·   · · ·1911 S. National
  24                                                                24·   ·   ·   ·   ·   ·   ·   ·   · · · · ·Suite 405
                                                                    · ·   ·   ·   ·   ·   ·   ·   ·   Springfield, Missouri 65804
  25                                                                25·   ·   ·   ·   ·   ·   ·   ·   · · · ·(417)887-4110


                                                         Page 35
  ·1· · · · · · · DEPONENT'S SIGNATURE PAGE
  ·2
  ·3
  ·4
  · · ·In Re:· ·Mesey vs. City of Van Buren, et al.
  ·5· · · · · · 1:19-CV-71; USDC
  ·6
  ·7· ·Taken:· ·August 19, 2020
  ·8
  · · · · · · · · · · · · · ·- - - - -
  ·9
  10
  · · · · · · · · · · · · ·__________________________
  11· · · · · · · · · · · ·JENNIFER MESEY
  12
  13
  14· · · · · · · Subscribed and sworn to before me
  15· ·this______· day of _____________ , 20 ____.
  16
  17
  · · · · · · · · · · · · ·_______________________
  18· · · · · · · · · · · ·Notary Public
  19· · · · · · · · · · · ·My commission expires:
  20· · · · · · · · · · · ·_______________________
  21
  22
  23
  24
  25



                                                  Alpha Reporting & Video
 417-887-4110                                   www.alphareportingservice.com                                                       417-887-4110   YVer1f




                                                        EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 12 of 16 PageID #: 352
                                               Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                    8/19/2020Index: $1,500..December

                                             attorneys 4:21         Bulldogs 31:18         college 7:19,20,21
        Exhibits                  3
                                             aware 16:11 21:15,     bullet 29:1,7,9        coloring 10:5
                                              18,22,25 22:4,19,23
  Exhibit 01 23:15,    3 30:22 31:3                                 Buren 8:19 9:10        comment 13:6,7
                                              27:1,14 29:23,24
   18,23                                                             21:9,10 24:20 29:25
                                                                                           communicate
  Exhibit 02 30:14,               4                                 business 8:2,4           33:15
                                                         B
   24                                                                                      completely 34:6
  Exhibit 03 31:3      400 23:13             babies 13:9                       C
                                                                                           conclusion 24:25
                                             back 9:21 11:25                               confusing 4:18
                                  6                                 call 12:12,14 17:23
             $                                12:4,24 13:3,9
                                                                     18:10,15 19:3         connection 20:16
                                              14:15 20:2 26:10,16
  $1,500 10:17         600 23:14              27:21 30:9            called 15:8 16:5       contact 18:9
                                                                     28:12
  $500 10:20                                 backside 15:3                                 cop 22:18
                                  A                                 calling 18:23
                                             barking 11:7 31:11                            corner 22:8
             0                                                      Calls 24:25
                       accurate 23:25        bash 20:2                                     correct 4:11,14
                                                                    camper 27:21             5:15 6:3 9:19 10:3,7
  01 5:21              actual 34:9           basically 10:1
                                                                    care 9:12                11:3,4 12:2,3,21
  02 5:22,23           address 6:1           beginning 5:23                                  15:5 18:17 26:3,4
                                                                    caregiver 9:1,12         28:21,22 29:5 30:1,
  03 5:23              agency 21:5           bell 17:16
                                                                    caring 9:17              2,4,15 31:1,5,6
                       ages 10:5             Bella 22:14,15,16,                              32:7,8,9,10 34:13,
             1                                20,24 30:9,11         carrying 26:24           15,16
                       ahead 4:22 28:2,11
                                             belt 6:16,19           Carter 7:1 10:14       county 7:1 10:14
                       alerted 26:2
  1 23:15,18,23                              bill 24:8                                       21:7
                                                                    case 7:5 10:2
                       altercation 29:14
  10/5/82 5:25                               bills 23:1             cats 31:24             couple 19:18 31:20
                       American 31:18
  13 28:18                                   bird 31:24                                    covered 6:22
                                                                    caused 27:12
                       amount 23:9
  14 28:18                                   birth 5:24             Charles 12:7 13:20     crazy 18:2
                       aneurism 17:22                                24:12 26:7,9 33:10
  17 7:23                                    bit 21:23 22:4 25:23                          credits 7:23,24 8:3
                       Angels 9:1             26:10 27:9            check 27:18,22
  1:44 34:20                                                                               crime 6:14
                       animal 31:5           bite 31:12             Chihuahua 30:9         current 5:3
             2         animals 31:22,25      bitten 21:16 22:21
                                                                     31:16,19

                       answering 18:8                               Chihuahuas 30:18                   D
  2 30:14,22,24                              black 22:9
                        28:7                                         31:20,21
  2010 31:4                                  blanks 25:23
                       answers 23:20,23,                            cited 30:3 31:4        dad 15:8 16:5,14,23
  2011 30:25            25 28:9              bleeding 27:20                                  20:24 22:8
                                                                    city 8:19 21:6,7
  2013 7:18            approximately         block 15:10 16:3        24:20                 dad's 26:11
                        5:20 23:12           bought 10:21           Clark 17:3,12          damage 34:3
  2015 13:3
                       April 5:21            Brandon 20:23          clear 34:12            Darren 17:3,12
  2017 9:21
                       assumes 26:19         break 4:24 25:16       client 24:2,23 25:8,   date 5:24 11:1
  2019 21:14,21 22:3    29:20 33:24                                  11 32:6
  22nd 21:14,21 22:3                         breaking 34:4                                 day 27:2,8 32:15
                       attacked 21:15,22                            client's 28:8            33:9,20
                        22:4,20 29:18        breeder 8:17
                                                                    closed 34:7,9          dead 14:4
                       Attorney 33:23        bring 31:25
                                                                    Cody 17:15             December 13:3



                                          Alpha Reporting & Video
 417-887-4110                           www.alphareportingservice.com                                417-887-4110

                                             EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 13 of 16 PageID #: 353
                                                    Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                          8/19/2020Index: degree..issues

  degree 7:19            earlier 4:21 10:9        February 21:14,21    green 17:10            Huh-uh 33:8
                          22:15 30:12              22:3 33:5
  deposition 4:10,                                                     Greg 10:11             hundred 23:3
   13,15,23 23:15 28:4   Early 26:1               feel 24:2,23
                                                                       ground 14:4            husband 10:1,9,16
   30:22
                         education 7:22,25        feeling 20:11                                 11:2,9,24 12:18
                                                                       Guardian 9:1
  Deputy 20:12            8:4                                                                   13:22 14:1 20:6,20
                                                  felt 16:24
                                                                       guess 6:20 8:1           22:15 25:22
  describe 7:21 9:11     elbow 29:5
                                                  fight 22:24           21:6
   12:22 17:19                                                                                husband's 4:10
                         elderly 9:12,17
                                                  fights 21:19 22:1    guessing 10:14           10:4 30:14
  descriptions 10:4
                         employed 9:3,6                                 34:10
                                                  fill 25:23
  deserve 32:4
                         enforcement 8:8,                              guilty 6:13                       I
                                                  fine 5:1 7:6 25:18
  diagonal 17:6,10        11
                                                   30:25 32:4          gunshot 27:11
  died 27:1              entirety 4:9                                   28:12                 idea 11:21 18:23
                                                  finished 23:22
  diploma 7:13           Eudaley 20:12                                 gunshots 11:5,7,       identification
                                                  fish 31:24                                    23:16 30:23
                                                                        23 26:1,5
  discovery 24:6         Eva 19:22
                                                  Ford 32:17                                  incident 11:2
  disposition 7:5        events 33:5                                                            13:13,16,17 17:13
                                                  form 24:4,24                  H
  divorce 5:22           evidence 26:20                                                         18:20 19:9,11,15
                                                  forward 4:22                                  20:17 21:14,21,25
                          29:21 33:24                                  H-U-F-F-M-A-N
  dog 8:15,17 10:24                                                                             22:3,19 24:3 27:5
                                                  found 6:13 14:17      5:13
   14:4,15 15:23 22:6,   EXAMINATION                                                            28:16 29:15,17
                                                   27:4
   7,9,10,11,12,13,24     4:5 25:20                                    hang 12:24               30:11 31:4 33:9,20
   24:9 26:14 27:18                               frame 5:20
                         examined 4:4                                  hanging 16:21          incidents 21:15,18
   30:25 31:11,15
                                                  frequently 32:25                              31:8
   33:15                 excused 34:20                                 happened 11:14
  dogs 10:1 16:8,17                               friend 15:10          12:13 14:14 28:3      injured 27:15 33:16
                         Exhibit 23:15,18,23
   19:12 21:19 22:1       30:14,24 31:3           friendly 13:12        31:8 33:10,13,21
                                                                                              injuries 27:1
   29:25 31:17 33:20                                                   Hastings 17:15
   34:2
                         Exhibits 30:22           friends 12:19 13:8                          inside 12:4 14:15
                                                   32:22               healthcare 8:23          27:21
  Donna's 15:18          extent 7:21
                                                  front 26:11 29:5      9:2,8
                                                                                              instances 21:25
  door 11:11,17                                                        hear 11:5,7 16:15        22:4,20,23
                                  F               full-blooded 31:20
   13:10 33:20 34:4,5,
   6,7,9,10,11                                                         heard 4:12 10:4        insurances 6:21
                                                  fuse 29:4
                         Facebook 13:5                                  11:23 26:1,5,6
                                                                                              interacted 13:15
  doors 17:4
                         facts 26:19 29:20                             heartworms 29:12         19:25 20:15
  Draco 15:23 22:10                                            G
                          33:24                                                               interacting 14:21,
   26:16,24 27:1                                                       high 7:13 12:24
   29:14,18 33:21        familiar 15:23           gecko 31:25                                   24
                                                                       home 8:23 9:1,8
                          17:15 19:14 29:17                                                   interaction 16:8
  driveway 26:12                                  GED 7:16,17           11:2 15:9 16:5,6
                          32:17
                                                                        27:16 31:25
  drop 13:9                                       general 7:24 8:1,4                          interrogatory
                         fatally 33:16                                                          23:20
                                                                       hour 27:10
  Duly 25:9              father 6:5 10:10,17      girl 16:3
                                                                       hours 27:7             interviewed 20:20,
                          15:19 16:13,18,22       glass 34:10                                   21
              E                                                        house 9:17 11:10,
                         father's 6:11 18:19      good 32:22                                  Invades 25:1
                                                                        24 18:19,20 20:20,
                          20:20
                                                  government 8:22,      21 26:12,17,20
  e-s-t 5:9                                                                                   involved 21:19
                         father-in-law             24                   29:18 34:9
                                                                                                22:1
  E-V-A 19:23             18:19
                                                  graduate 7:15        houses 9:14 17:11      issues 19:4
  Earl 6:1               fault 6:22
                                                  grandkids 19:1       Huffman 5:7,12,17,
                                                                        18


                                               Alpha Reporting & Video
 417-887-4110                                www.alphareportingservice.com                              417-887-4110

                                                  EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 14 of 16 PageID #: 354
                                                  Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                           8/19/2020Index: Jacob..rabbit

                        limping 27:20           military 8:13        noticed 14:4             person 15:25 20:13
              J
                        live 6:1                minutes 27:7                                  personal 15:4
                                                                                O
  Jacob 13:20 15:15,    lived 6:5 17:4,8,9      misdemeanor                                   personally 26:23
   16 26:8,9 32:20       20:24 30:9              6:15,25
                                                                     oath 4:16                Phillips 4:6 18:9,15
  James 5:17            lives 16:3              misremembering                                 23:17 24:10 25:2,7,
                                                 15:12               object 25:7 28:6          10,14
  Jeff 15:13 17:5,6,8   living 16:10 19:17
                                                mix 31:19            Objecting 28:8           phone 12:6,11,16
  Jennifer 4:2,8        lizard 31:24
                                                mom 17:22 18:2       objection 18:7,13        place 6:25
  Jim 28:5              local 8:21                                    24:4,5,24,25 25:1
                                                money 24:3,23         26:19 27:24 29:20       Plaintiff 4:3
  jump 25:22            location 9:13 19:17
                                                 25:12                33:23,25                playing 19:1
  jury 25:1             long 5:18 9:20 27:4
                                                month 29:13          occasions 30:4
                         30:20                                                                pled 6:13
  Justin 20:12                                  months 29:10
                        lot 18:12                                    occur 19:11              point 13:18 14:19
                                                mother 19:17 20:4,   occurred 18:21            18:5
              K                                  7
                                    M                                 19:8 33:5               police 8:8 12:12,14
  Kayser 25:16,19,21                            mother's 19:21       officer 8:9 17:15         14:22 20:14,25 21:1
                        M-E-S-T-E-R 5:9                               20:14,25 21:1            32:6,9
   26:23 28:2,4,8,11                            motorcycle 22:17
   29:24 30:24 32:3,5   maiden 5:6,11                                open 34:11               position 25:11
   34:3,17                                      move 4:22
                        major 12:13                                  opened 33:19             positive 14:12,19
  Kennedy 15:25                                 multiple 30:3,5
                                                                                               20:10 30:20 32:16
   16:10                make 9:16               municipality 8:21    opportunity 33:4
                                                                                              post 13:6,7
  kids 16:24 20:2       management 8:2                               ordinance 29:25
   31:25                                                                                      present 4:9 16:4
                        marked 23:15,18                    N         others' 6:22              20:3,6
  killing 24:9           30:22
                                                                     owned 31:23              prior 19:8,11 21:14,
                                                named 15:25
  kind 7:24 17:1,9      marriage 5:12                                                          15,18 22:3 29:14
   26:10 29:6                                   names 5:2,5                                    30:17
                        married 5:6,14,18,                                      P
  kinds 31:25            19,21                  narrative 28:5                                problem 25:19
                        Max 10:2 11:9 14:5      narrow 27:8          p.m. 34:20
  knee 29:5,6                                                                                 produced 4:3
                         22:4 29:14 34:4,13                          paid 7:6 10:19 23:1,
  knew 18:3                                     nature 7:7 12:22                              province 25:1
                        Max's 10:10                                   4,5,10
  knowledge 17:12                               neighbor 17:7                                 pushed 11:16
                        Mcdonald's 8:2           22:6,7,16           panicking 14:13
   20:16 29:9                                                                                  34:10
                         12:25 13:2                                  pass 25:14
  Kristen 15:25                                 neighborly 17:1                               pushing 11:10
                        meet 13:10                                   passed 19:18
                                                neighbors 33:19                               put 27:21
                        Mesey 4:2,8,9 5:14                            29:10,13
              L                                 night 33:2
                         6:2,4 9:23 24:2                             past 5:2
                         25:10 28:11,15         Nina 10:2,20,21,24                                       Q
  lady 31:10                                                         pay 24:3,8,23 25:12
                         31:23 34:18             11:9 14:16,17
  large 31:1,5                                   21:15,18,22 22:1     30:25                   question 4:19
                        messed 18:4
                                                 23:2 27:4,11,15     paying 10:16              18:8,14 24:5,7 25:3
  law 8:8,11
                        Mester 5:6,8,9 6:12      28:23 29:1,10,12                              26:21 27:25 28:7
  left 15:6              19:22                   34:15               people 9:18 18:12,        29:22 32:2,3 34:1
                                                                      25
  left-hand 17:8        Michael 5:9 6:11,       Nonresponsive
                         12 32:23,24             18:7,13 27:24       period 6:4 12:18                    R
  leg 29:5
                        middle 5:22 26:13       noted 25:9           permitted 28:5
  legal 24:25                                                                                 rabbit 31:24


                                             Alpha Reporting & Video
 417-887-4110                              www.alphareportingservice.com                                417-887-4110

                                                EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 15 of 16 PageID #: 355
                                                   Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                                          8/19/2020Index: ramble..wanted

  ramble 17:24 18:2      rode 16:19              sign 26:9,10         street 6:1 15:1,3
                                                                       31:10,12                          U
  read 34:19             Roper 12:19,23          situation 22:16
                          14:9,11,18,19,21,                           stroke 17:22
  ready 4:25                                     skim 9:23                                     Uh-huh 5:12 6:8
                          24,25 15:6 16:8
                                                                      stuff 9:24 16:4           8:5 11:18 19:5 21:2,
  realized 28:12          24:13,15 32:6 33:4     slaughter 20:11
                                                                       17:1,24 18:2             11 23:6,24 24:17
                          34:13
  reason 16:7                                    sliding 34:10                                  30:13
                                                                      stupid 17:24
                         Roper's 15:19
  recall 26:5 30:19                              Smith 20:23 30:14                             ultimately 29:4
                                                                      Subject 24:7 25:2
   31:13                 Ropers 13:15,19
                                                 son 13:8 15:16,18     26:21 29:22 33:25       understand 4:15
  recollection 31:7      Ropers' 15:16            27:16 28:12,14                                24:16,21 32:1
                                                                      surgery 29:4,6
                                                  32:21
  Rector 10:11,13        rules 24:6                                                            understanding
                                                                      SUV 32:17
                                                 son's 32:12                                    20:19
  red 32:17              running 6:20
                                                                      sworn 4:3
                                                 sound 10:6,17                                 understood 9:15
  referenced 6:2
                                  S              sounded 11:10                                  19:3
  refresh 31:7                                                                 T
                                                 speak 33:5                                    uniform 14:22 32:6
  related 8:4            school 7:13 12:24
                                                 speaking 14:11       talk 12:16 18:3,10       unique 28:9
  relationship 12:22      20:1,2 27:16 30:10
   17:19,20                                      specialize 7:25      talked 4:21 30:12        upset 19:2 27:17
                         SCHOTTEL 18:7,
  remember 5:20           13 24:4,24 25:4,9      specifically 18:24   talking 10:2,8 11:1
   10:11 11:11,12         26:19 27:24 28:6,10                          14:5                              V
                          29:20 32:2 33:23       speeding 6:16
   15:20 20:5,22 22:17                                                testified 4:4 10:10
                          34:19                   18:25                                        Valley 9:6,7
   23:1,12 29:16 31:9,                                                 11:9 12:18 22:15
   14                    scope 24:5              spell 5:8                                     Van 8:19 9:10 21:9,
                                                                      testifying 25:8
  remove 29:7            scratch 27:19           spend 16:21 33:2      33:24                    10 24:20 29:25

  repeat 9:25            screaming 14:8,9        spoken 33:7,9,12     theft 6:15,25 7:7        vehicle 6:22 15:2,4
                          16:15,16,17                                                           32:9,11,12,13,15
  rephrase 4:19                                  spouse's 5:16        thought 9:15
                         screen 34:5,7,11                                                      vet 23:1 24:8 28:13
  represent 23:19                                standing 14:3        thousand 13:3
   24:15,20 33:18        seat 6:16,19             26:14 32:14                                  veterinarian
                                                                      ticket 6:17,19,23,        28:21,23 29:4
  requiring 29:25        separate 31:3           started 14:8 31:11    24 31:10
                                                                                               video 12:8
  responded 20:19        settle 18:11            state 4:7            tickets 6:16
                                                                                               visit 20:3
  rest 8:3               shed 14:17              statement 20:22      time 5:20 6:4 9:25
                                                                       11:16 12:19 13:1,13     visiting 20:7
  restrained 30:1        sheriff 17:17,21        stay 14:18
                                                                       14:20 15:9 16:21
  reviewed 23:23          19:3,25 20:6
                                                 stayed 11:24 13:4     18:6 19:14 28:16,19               W
  Richard 17:17          shirt 7:10,11           steal 7:9            times 21:22
                         shoot 34:13,15                                                        Wahlberg 13:20
  rides 16:23                                    step 13:24           today 4:16                15:13,15,16 17:5,6,
  right-hand 17:9        shot 16:17 28:24        Stephens 17:17                                 8 26:8 29:19 32:20
                                                                      told 27:18 29:1
                          29:2                                                                  33:12,15
  ring 17:16                                     stepped 13:25        touch 13:4
                         show 23:17                                                            Wahlberg's 26:16
  River 9:6,7                                    stepson 15:18        town 20:1
                         shows 30:24                                                            29:18
  road 18:25 20:24                               stepson's 32:18,     traffic 6:16
                         sicced 33:20                                                          waited 11:24 12:5
   26:14                                          19
                                                                      trainer 8:15             walking 31:10
  Robbie 32:21           sick 29:12              stop 26:9,10
                                                                      training 8:11 28:19      wanted 4:24 9:16
  Robin 26:14 28:15,     side 17:8,9             stoplight 6:20
   17,19                                                              types 31:17,22


                                              Alpha Reporting & Video
 417-887-4110                               www.alphareportingservice.com                               417-887-4110

                                                 EXHIBIT L
Case: 1:19-cv-00071-SNLJ Doc. #: 35-10 Filed: 12/04/20 Page: 16 of 16 PageID #: 356
                                       Jennifer Mesey
 MESEY vs CITY OF VAN BUREN                                     8/19/2020Index: waste..yelling

  waste 9:24
  weapons 28:19
  weights 10:5
  work 9:5,13,14
   10:23 20:8
  worked 8:1,15,17,
   19,21 12:25 13:1
  working 20:9
  wound 27:11
  wounding 24:9
  wreck 6:19
  writing 20:22
  written 23:19

             Y

  year 7:3
  years 5:19 7:3 9:21
   19:18
  yelling 14:8,9




                                  Alpha Reporting & Video
 417-887-4110                   www.alphareportingservice.com                   417-887-4110

                                     EXHIBIT L
